DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/472127 filed June 20, 2019. Claims 1-2, 14-19, 22-24, 32-37 and 40-44 are currently pending and have been considered below.

Election/Restrictions
Claims 23-24, 32-37, 40 and 42-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 13, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-2, 14-19, 22 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Newhouse et al. (US 2015/0217960) in view of Mandai et al. (US 2007/0026156).
Regarding claim 1: Newhouse et al. discloses a reverse crown roll (110) having a major surface (120), two ends (105, 115), a midpoint (125) halfway between the two ends, and a variable diameter that decreases from a first end diameter to a midpoint diameter, and increases from the midpoint diameter to a second end diameter; and an engagement cover (160) comprising a resilient engagement surface, the engagement cover disposed over the major surface (120) of the reverse crown roll (110) (par. 88), where the resilient engagement surface comprises a resilient looped pile (168) of fibrous material having a loop height between 0.4 to 0.8mm and a denier between 100 and 500 (pars. 40, 62-63). Newhouse et al. discloses that the roll can be used for processes in which moving webs are coated and multiple rollers are used, but fails to explicitly disclose a slot die positioned between two rollers, the second of which is the reverse crown roller.
However, Mandai et al. discloses a web coating apparatus which includes a slot die (42) having both upstream and downstream pressure rollers (47, 49) which are crown rolls designed to smooth the web and prevent tangles and wrinkles of the web (pars. 55, 58, figure 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the crown roll of Newhouse et al. in a slot die web coating apparatus as taught by Mandai et al. because use of a known technique such as slot die coating in which to use the crown roll of Newhouse et al. is not considered to be a patentable advance when no unexpected results are achieved (MPEP 2143). 

	Regarding claim 2: Newhouse et al. discloses that the major surface (220) can be a stepped major surface, and the variable diameter decreases stepwise from the first end (205) diameter to the midpoint (225) and increases stepwise from the midpoint to the second end (215) diameter (par. 41, 89, figure 2A).
	Regarding claim 14: Newhouse et al. discloses that the resilient engagement surface is a knit fabric comprising a base layer (164) having first and second faces and a resilient looped pile (168) protruding from the first face (par. 40, 101, figures 1B, 2B).
	Regarding claim 15: Newhouse et al. discloses that the base layer (164) comprises a woven base layer, a knitted base layer, a non-woven base layer, or a combination thereof (par. 102).
	Regarding claim 16: Newhouse et al. discloses that the engagement cover (160) attaches to the major surface (120) of the reverse crown roll (110) by compression, adhesion, mechanical attachment, or a combination thereof (par. 103). 
	Regarding claim 17: Newhouse et al. discloses that the engagement cover (160) comprises a tube shape or a rectangle shape (par. 104). 
Regarding claims 18-19: Newhouse et al. discloses that the resilient looped pile (168) comprises a fibrous material selected from poly(tetrafluoroethylene), aramid, polyester, polypropylene, nylon, or a combination thereof (par. 105). 
	Regarding claim 22: Newhouse et al. discloses that the roll comprises at least two engagement covers (160) concentrically disposed over the major surface (120) of the reverse crown roll (110) (par. 57, 106).
	Regarding claim 41: Newhouse et al. discloses that the rolls can be 12 feet long, or 3.66 meters long (par. 39), and further discloses an example in which the web film is 57 inches wide, which is 1.45 meters (par. 84). Mandai et al. also discloses that the webs can be between 0.1 and 3 meters wide (par. 53), and while Newhouse et al. and Mandai et al. fail to explicitly disclose that the slot die is at least 1 meter long, Mandai et al. does also disclose that the length of the slot is to be adjusted depending on the coating conditions, such that it is a result effective variable (par. 62). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the length (corresponding to claimed width) of the slot die to be greater than 1 meter because Mandai et al. discloses that it is a result effective variable (par. 62) and optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        2/1/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717